Citation Nr: 1740253	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include peripheral neuropathy and sciatica, to include as secondary to service-connected residuals of lumbar spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from June 1977 to September 1978 under honorable conditions, and from May 1981 to January 1982 under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the Board at a July 2013 hearing.  A transcript of the hearing is included in the claims file.

This case was previously before the Board in May 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, this appeal was previously remanded for additional development.  Specifically, the Board instructed that the Veteran be provided a new VA examination to address the nature and etiology of his claimed neurological disability.  In the May 2015 remand, the Board noted that the Veteran has asserted he began experiencing symptoms he associates with a neurological disability at the same time as his initial low back injury in service, and requested an opinion regarding direct service connection which takes this assertion into account.  The Board also noted that the last nerve conduction study was conducted in September 2009, and instructed that a new nerve conduction study be conducted with any VA examination.

While the Veteran was provided a VA examination in September 2015, contrary to the Board's instructions, a new nerve conduction study was not provided.  Rather, the VA examiner relied on the September 2009 study.  Further, in rendering a negative opinion on direct service connection, the VA examiner noted simply that the onset of the Veteran's condition "was [a] long time after leaving service."  However, no discussion was provided regarding the Veteran's assertion that he began to experienced neurological symptoms in service.  Finally, the VA examiner did not provide an adequate opinion addressing secondary service connection.  Therefore, another remand is required to provide the Veteran a new VA examination which complies with the Board's previous remand.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any neurological condition of the bilateral lower extremities, to include peripheral neuropathy and sciatica, also to include as secondary to service-connected residuals of lumbar spine strain.  The Veteran's claims file, to include a copy of this REMAND, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests, including new nerve conduction studies, should be accomplished.  After a review of the evidence, the examiner should address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any current neurological condition of the bilateral lower extremities began in service, was caused by service, or is otherwise etiologically related to such service.  In providing this opinion, the examiner should comment on all neurological disabilities of the bilateral lower extremities diagnosed during the pendency of the appeal, to include peripheral neuropathy and sciatica.  The examiner must specifically address the Veteran's lay assertions of in-service symptomatology.

b. If (a) is answered in the negative, opine as to whether it is at least as likely as not (probability of at least 50 percent) that any current neurological disability of the bilateral lower extremities was either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected residuals of lumbar spine strain.  In providing this opinion, the examiner is instructed to specifically address the issue of aggravation as well as causation.

A complete rationale must be provided for any opinion or conclusion expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




